Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered April 16, 1987, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial by statements made by the prosecutor during the cross-examination of the defendant and in summation. Since the defendant either failed to object to the statements complained of, or failed to request curative instructions or a mistrial in those instances where an objection was registered and sustained, his contentions are unpreserved for appellate review (see, CPL *491470.05 [2]; People v Comer, 73 NY2d 955; People v Medina, 53 NY2d 951, 953; People v Conethan, 147 AD2d 654; People v Rivera, 142 AD2d 615, lv denied 72 NY2d 1049; People v Walters, 116 AD2d 757, lv denied 67 NY2d 891). In any event, the summation comments of which the defendant complains did not exceed the broad bounds of rhetorical comment permissible in closing argument (see, People v Galloway, 54 NY2d 396) and constituted fair rebuttal to certain assertions made by defense counsel in his summation (see also, People v Martin, 149 AD2d 534; People v Dupree, 148 AD2d 465; People v Miller, 143 AD2d 1055, lv denied 73 NY2d 858).
Finally, since the court acted within the statutory limits and no circumstances have been shown warranting a reduction in the sentence, there is no reason to disturb it (see, People v Suitte, 90 AD2d 80). Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.